Title: To John Adams from James Sullivan, 7 June 1785
From: Sullivan, James
To: Adams, John


          
            Dear Sir
            Newyork June 7th—1785
          
          I had the honor on the 2d Instant of receiving your much Esteemed favour of the 11th of March. you have I hope, already received an Act of Congress which may serve as an answer to your reasoning on the necessity of our having A minister at the Court of London. before this can reach you, the accounts of a sad agitation in the Commercial Circle of your Country, but more Especially in your native State, will have been handed to you by Some of your Correspondents. The Merchants in Boston in the Last fall sent their orders for Goods upon Credit, according to their usual mode of Trade with the Merchants of London, many of their orders were not executed, and some were by the Merchants of London executed to their own benefit, by sending out the Goods ordered under the direction of their own factors. this threw many Gentlemen into the uneasy bed of disappointment, and Some out of business. our Merchants have applied to Congress for a remedy; and have proposed a general regulation of trade as the only one. When I mention the above, as the Cause of the application to Congress, I do not mean to Suggest that an application is made for a remedy against the evils arising from a want of Credit, for the application States the System of Trade now adopted by the Court of London as the foundation of many growing evils, unless Congress Should pass a navigation Act which may effectually oppose itself to the Acts of Parliment of that Country.
          
          But here arises a question, whether Congress as they are not, ought to be Vested with powers adequate to that important purpose? it is objected that a general Session of power to Regulate trade will carry with it so many incidental powers, and give So much by clear implication, that all the Commercial property of the union, would be under the dominion of one Government consolided of the thirteen States, and that new duties may be raised, and navies, and Armies employed to coerce the People into Obedience to the Ordinanies. in answer to this it has been said, that we Shall never be happy at home, or respectable abroad, untill we are united by a Corporeal relation, and under one System of Government. yet many leading men are very Sanguine for preserving our feoderal relation & for Supporting the Seperate Sovereignty of the States. from this conversation a great Jealosy is Excited, and I beleive that Congress will not receive powers very soon Sufficient for the regulation of Trade—as Congress have located thirteen new States on the Southern and Western frontier. the Northern States are affraid that their System of Politicks, Should we ever Consolidate our Governments, will reduce the union to a vile aristocracy, or disunite the feoderated powers. in this veiw of the matter it may be readily foreseen that more depends upon your Negotiation, than upon our union; perhaps a little more Calamity may drive us into the necessity of entertaining more National Ideas.
          upon my word Sir, I am every day, more, & more convinced of the difficulty of Governing mankind So as to make them happy. you will have before this arrives the news of Mr Bowdoins being Governor, which is the only novelty that recollect within our State. although a few Scurrilous Scriblers have indulged themselves in our papers, yet we have no considerable parties within the States.
          I am Sir with great regard & Sincere / Friendship your Most Hble Servt
          
            James Sullivan
          
        